It appears that relator was arrested under complaint charging him with murder. He sued out a writ of habeas corpus before Hon. John W. Goodwin, Judge of the Thirty-Fifth Judicial District. Evidence was introduced when relator was remanded to the custody of the sheriff upon order duly entered of record, from which judgment and order he prosecuted an appeal to this court, insisting that the court erred in refusing applicant bail for the reasons therein assigned. *Page 614 
We have carefully read the testimony, and do not think the court committed an error in this ruling. Ex parte Jones,31 Tex. Crim. 422.
Judgment affirmed.
Affirmed.